DETAILED ACTION
	Claims 1-19 are currently pending in the instant application.  Claims 1-8, and 11-15 are rejected.  Claims 9, 10 and 16-19 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the election of the species:

    PNG
    media_image1.png
    154
    677
    media_image1.png
    Greyscale

 in the reply filed on 8 April 2021 has been prevously acknowledged.
Claims 17-19 are drawn to a process of preparing formula IX and are in non-elected group II.  As claims 17-19 are drawn to the subject matter of non-elected group II, these claims are withdrawn along with claim 10.
Claims 9 and 16 are drawn to producing more than one cyclic alkylene urea product of Formula I and are therefore currently withdrawn as these claims do not read on the elected species of preparing only UDETA.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended.

Response to Amendment and Arguments
Applicant's amendment and arguments filed 1 September 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to the specification and has overcome the objection to the abstract.
In regards to the improper markush grouping rejection, Applicant argues that Formula I along with the other formula (II and III, IV and V) are not in a markush grouping with the other formula , for example formula I is not in a markush grouping with formula II-V.  This argument is not persuasive as the examiner is not stating that the formula I-V are in a markush grouping together, but that each formula I-V are separate improper markush groupings.  For example formula I is its own separate improper markush grouping.  The rejection is therefore maintained as each formula I-V is a separate improper markush groupings because the alternatives defined by each improper Markush grouping do not share both a single structural similarity and a common use for the following reasons: the genus of each formula does not contain a constant core structure from which the common use would flow from.  Also, the genus of each formula is drawn to many different scientific classifications based on the potential structures which are not shared amongst all of the members of the genus.  
In regards to the 35 USC 102 rejection, Applicant argues that the examiner does not assert that Harnden discloses or suggests the reaction continuously or semi-continuously over a period of time, or intermittently in two or more batches.  This argument is not persuasive as the examiner provides that Column 3 provides that the first reaction step (example 1) between ethylenediamine, ethanolamine, and urea was carried out in a continuous flow system.  The rejection is therefore maintained.
Improper Markush Grouping Rejections
Claims 1-8, and 11-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be 
The Markush groupings of Formula I-V below: 

    PNG
    media_image2.png
    98
    420
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    278
    570
    media_image3.png
    Greyscale
are improper.  These markush groupings are improper because the alternatives defined by the 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,387,249.


    PNG
    media_image4.png
    207
    472
    media_image4.png
    Greyscale
which corresponds to reacting ethylenediamine (EDA,Formula V) with ethanolamine (MEA, Formula III) and urea (a carbonyl delivering compound) to form aminoethylethyleneurea (UDETA, Formula I).  Ethyleneurea (EU, formula IV) is also found in the reaction mixture and can be a (carbonyl delivering compound).  Temperature is found on column 2, preferably between 195 to 205 Celsius.  Example 1 provides 1.6 moles of ethylenediamine (Formula V) with 0.53 moles of ethanolamine (Formula II), which corresponds to a PL(t) of 0.53/1.6= 0.3.  The reactor was heated to 280 Celsius and then cooled to ambient temperature and vented down to atmospheric pressure.  Column 3 provides that the first reaction step (example 1) between ethylenediamine, ethanolamine, and urea was carried out in a continuous flow system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					24 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600